DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Amendments and Remarks filed 5/31/22 in response to the Office Action of 2/9/22 are acknowledged and have been entered.
	Claim 12 has been added by Applicant.
	Claims 6, 7, and 12 are pending.
	Claim 6 has been amended by Applicant.
	Claims 6, 7, and 12 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Claim Rejections - 35 USC § 112
Claims 6-7 remain rejected and claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of assessing a colorectal cancer patient with higher expression levels of TIM-3 and CD8a in a tumor sample from the patient as compared to corresponding predetermined reference values will have a better response to adjuvant chemotherapy than a subject with colorectal cancer that does not have expression levels of both TIM-3 and CD8a higher in a tumor tissue sample from the subject than said corresponding predetermined reference values, does not reasonably provide enablement for methods of assessing a patient with just any type of solid cancer with higher expression levels of TIM-3 and just any marker selected from CD3, CD8, CD45RO, CD20, CD103, CD19, and CD4 in a tumor sample from the patient as compared to corresponding predetermined reference values will have a better response to just any anticancer treatment than a subject with a solid cancer that does not have expression levels of both TIM-3 and just any marker selected from CD3, CD8, CD45RO, CD20, CD103, CD19, and CD4 higher in a tumor tissue sample from the subject than said corresponding predetermined reference value. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to perform the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required are summarized in Ex parte Forman, 230 USPQ 546 (BPAI 1986).  They include the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.
The instant claims are broadly drawn to methods of assessing a patient with just any type of solid cancer with higher expression levels of TIM-3 and just any marker selected from CD3, CD8, CD45RO, CD20, CD103, CD19, and CD4 in a tumor sample from the patient as compared to corresponding predetermined reference values will have a better response to just any anticancer treatment than a subject with a solid cancer that does not have expression levels of both TIM-3 and just any marker selected from CD3, CD8, CD45RO, CD20, CD103, CD19, and CD4 higher in a tumor tissue sample from the subject than said corresponding predetermined reference value.  This includes methods of predicting efficacy based on levels that have not been demonstrated to correlate with recited treatment efficacy.
This invention is in a class of invention which the CAFC has characterized as "the unpredictable arts such as chemistry and biology".  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).
The specification acknowledges TIM-3 is known as a marker that is “generally identified as negatively regulating the immune responses” that is “commonly associated with T-cells exhaustion during cancer” (lines 9-10 on page 4, in particular) and describes the recited adaptable immune response biomarkers as contributors to the immune response (lines 11-13 on page 4, in particular). As evidenced by Shan et al (Oncology Reports, 2016, 36: 1551-1561; 8/6/19 IDS), elevated TIM-3 expression has been correlated with poor prognosis with various cancers. A marker (such as TIM-3) that is identified as negatively regulating immune responses and that is associated with T-cells exhaustion during cancer and that has been demonstrated to correlate with poor prognosis would not predictably be elevated in just any tumor tissue type that is responsive to just any anticancer therapy without demonstrating TIM-3 is elevated in just any tumor tissue type that is responsive to just any anticancer therapy. Further, a patient with just any type of solid tumor expressing higher levels of a marker (such as TIM-3) that is identified as negatively regulating immune responses and that is associated with T-cells exhaustion during cancer and that has been demonstrated to correlate with poor prognosis would not predictably respond to treatment with just any anticancer therapy better than a subject with a solid tumor lacking higher expression of said marker without demonstrating higher levels of said marker in just any type of solid tumor respond to treatment with just any anticancer therapy better than a subject with a solid tumor lacking high expression of said marker.
The specification further demonstrates methods of assessing a colorectal cancer patient with higher expression levels of TIM-3 and CD8a in a tumor sample from the patient as compared to corresponding predetermined reference values will have a better response to adjuvant chemotherapy than a subject with colorectal cancer that does not have expression levels of both TIM-3 and CD8a higher in a tumor tissue sample from the subject than said corresponding predetermined reference values (compare YESHiHi with YESOthers in Figures 6-7, in particular). Figures 6-7 illustrates correlating survival based on whether both TIM-3 and CD8a are elevated (“HIHI”) or not (“Others”) and whether patients are treated with adjuvant therapy (“YES”) or not (“NO”): 

    PNG
    media_image1.png
    823
    1686
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    726
    1556
    media_image2.png
    Greyscale

The specification does not demonstrate, and the art does not teach, methods wherein higher expression levels of TIM-3 and just any marker selected from CD3, CD8, CD45RO, CD20, CD103, CD19, and CD4 in a tumor sample from a patient with just any type of solid cancer as compared to corresponding predetermined reference values will have a better response to just any anticancer treatment than a subject with a solid cancer that does not have expression levels of both TIM-3 and just any marker selected from CD3, CD8, CD45RO, CD20, CD103, CD19, and CD4 higher in a tumor tissue sample from the subject than said corresponding predetermined reference value. Further, undue experimentation would be required to determine which type of solid cancer patients (other than colorectal cancer patients) with elevated levels of both TIM-3 and a given recited adaptive immune response marker (such as CD3, CD45RO, CD20, CD103, CD19, and CD4) will have a better response to just any type of anticancer treatment (other than adjuvant chemotherapy) than a subject with a solid cancer that does not have elevated expression levels of both TIM-3 and said given recited adaptive immune response marker in order to perform the method as broadly claimed.
Further, the specification and the prior art do not demonstrate that levels of recited biomarkers of the adaptive immune response are equivalent such that levels of CD8 are indicative of levels of all other recited biomarkers of the adaptive immune response. 
Further, the specification and the prior art do not demonstrate that higher levels of both TIM-3 and just any recited biomarker of the adaptive immune response are predictive of response of a patient with just any solid tumor to just any anticancer treatment as claimed
Notably, the specification does not demonstrate (and the claims do not recite) elevated expression levels of both TIM-3 and CD8a (or elevated expression of TIM-3 in combination with any other recited marker) in tumor tissue from a subject with any cancer has a better response from the receiving (“YES”) any therapeutic than a response from not receiving (“NO”) the therapeutic (compare YESHIHI with NoHIHI of Figures 6-7; compare YESOthers with NOOtherse of Figure 6-7). 
The level of unpredictability for using a particular biomarker (such as high expression of two markers) to detect any disease state (such as response to a treatment) is quite high.  The state of the prior art dictates that one of skill in the art would not predict that a particular biomarker is indicative of a particular diseased state without a demonstration that said particular diseased stated correlates with said particular biomarker.  For example, Tockman et al (Cancer Res., 1992, 52:2711s-2718s) teach considerations necessary in bringing a cancer biomarker (intermediate end point marker) to successful application.  Absent evidence demonstrating a particular biomarker correlating with a particular diseased state, one of skill in the art would not predict said particular biomarker correlates with said particular diseased state without undue experimentation.  Experimentation to identify such a correlation would in itself be inventive.
One cannot extrapolate the teachings of the specification to the scope of the claims because the claims are broadly drawn to methods wherein higher expression levels of TIM-3 and just any marker selected from CD3, CD8, CD45RO, CD20, CD103, CD19, and CD4 in a tumor sample from a patient with just any type of solid cancer as compared to corresponding predetermined reference values will have a better response to just any anticancer treatment than a subject with a solid cancer that does not have expression levels of both TIM-3 and just any marker selected from CD3, CD8, CD45RO, CD20, CD103, CD19, and CD4 higher in a tumor tissue sample from the subject than said corresponding predetermined reference value, and the art does not demonstrate a patient with just any type of solid tumor cancer with higher expression levels of TIM-3 and just any marker selected from CD3, CD8, CD45RO, CD20, CD103, CD19, and CD4 in a tumor sample from the patient as compared to corresponding predetermined reference values will have a better response to just any anticancer treatment than a subject with a solid cancer that does not have expression levels of both TIM-3 and just any marker selected from CD3, CD8, CD45RO, CD20, CD103, CD19, and CD4 higher in a tumor tissue sample from the subject than said corresponding predetermined reference value. Further, undue (and inventive) experimentation would be required to determine whether higher levels of both TIM-3 and just any marker selected from CD3, just any CD8, CD45RO, CD20, CD103, CD19, and CD4 in a tumor sample from a given solid tumor type correlate with a better response to a given anticancer treatment than the response of a subject that does not have higher levels of both TIM-3 and just any marker selected from CD3, just any CD8, CD45RO, CD20, CD103, CD19, and CD4 in a tumor sample in order to perform the method as broadly claimed.
In view of the teachings above and the lack of guidance, workable examples and or exemplification in the specification, it would require undue experimentation by one of skill in the art to determine with any predictability, that the method would function as claimed. 
	In the Reply of 5/31/22, Applicant argues data in the present application is applicable to any solid cancer and to any biomarker of the adaptive immune response recited by the claims. Applicant further cites Figure 2 of Bruni et al (Nature Reviews, 2020, 20: 662-680) and argues markers of the immune status provide consistent prognosis (e.g. either good or bad) across various cancer types. Applicant further cites Example 1 of the specification and argues the data of the instant application demonstrates expression levels of TIM-3 and several biomarkers of the adaptive immune response are highly predictive of a patient’s prognosis. Applicant further cites a declaration of Dr. Galon and argues one of ordinary skill in the art would recognize that the adaptive immune response is predictive of the progression of cancer and thus any biomarker of the adaptive immune response may be utilized in the method of the instant claims.  
	The amendments to the claims and the arguments found in the Reply of 5/31/22 have been carefully considered, but are not deemed persuasive. In regards to the argument that data in the present application is applicable to any solid cancer and to any biomarker of the adaptive immune response recited by the claims, this rejection is focused on what is claimed. The specification and the prior art do not demonstrate that higher levels of both TIM-3 and just any recited biomarker of the adaptive immune response are predictive of response of a patient with just any solid tumor to just any anticancer treatment as claimed. The specification acknowledges TIM-3 is known as a marker that is “generally identified as negatively regulating the immune responses” that is “commonly associated with T-cells exhaustion during cancer” (lines 9-10 on page 4, in particular). As evidenced by Shan et al (Oncology Reports, 2016, 36: 1551-1561; 8/6/19 IDS), TIM-3 expression has been correlated with poor prognosis with various cancers. A patient with just any type of solid tumor expressing higher levels of a marker (such as TIM-3) that is identified as negatively regulating immune responses and that is associated with T-cells exhaustion during cancer and that has been demonstrated to correlate with poor prognosis would not predictably respond to treatment with just any anticancer therapy better than a subject with a solid tumor lacking higher expression of said marker without demonstrating higher levels of said marker in just any type of solid tumor respond to treatment with just any anticancer therapy better than a subject with a solid tumor lacking high expression of said marker.
	In regards to the citation of Figure 2 of the post-filing teachings of Bruni et al and argument markers of the immune status provide consistent prognosis (e.g. either good or bad) across various cancer types, the claims are not merely drawn to determining a prognosis. Rather, the claims are directed to predicting response to just any imaginable cancer treatment and just any solid cancer type. Bruni et al do not demonstrate markers of the immune status (including both TIM-3 and recited markers of the adaptive immune response) provide consistent prediction of efficacy of just any imaginable cancer treatment with just any solid cancer type.
 	In regards to the citation of Example 1 of the specification and argument the data of the instant application demonstrates expression levels of TIM-3 and several biomarkers of the adaptive immune response are highly predictive of a patient’s prognosis, this rejection is focused on what is claimed. The claims are directed to predicting response to just any imaginable cancer treatment and just any solid cancer type. Example 1 of the specification does not correlate any expression levels to efficacy of a treatment. Rather, Example 3 of the specification correlates expression levels to efficacy of a treatment. Specifically, Example 3 (and Figure 6-7) demonstrate methods of assessing a colorectal cancer patient with higher expression levels of TIM-3 and CD8a in a tumor sample from the patient as compared to corresponding predetermined reference values will have a better response to adjuvant chemotherapy than a subject with colorectal cancer that does not have expression levels of both TIM-3 and CD8a higher in a tumor tissue sample from the subject than said corresponding predetermined reference values. 
In regards to the citation of a declaration of Dr. Galon and argument one of ordinary skill in the art would recognize that the adaptive immune response is predictive of the progression of cancer and thus any biomarker of the adaptive immune response may be utilized in the method of the instant claims, the claims are not merely drawn to predicting progression of cancer. Further, the claims are directed to using two biomarkers – TIM-3 in addition to a recited biomarker of the adaptive immune response. The specification describes TIM-3 is known as a marker that is “generally identified as negatively regulating the immune responses” that is “commonly associated with T-cells exhaustion during cancer” (lines 9-10 on page 4, in particular) and describes the recited adaptable immune response biomarkers as contributors to the immune response (lines 11-13 on page 4, in particular). As evidenced by Shan et al (Oncology Reports, 2016, 36: 1551-1561; 8/6/19 IDS), TIM-3 expression has been correlated with poor prognosis with various cancers. A marker (such as TIM-3) that is known as negatively regulating immune responses and that is associated with T-cells exhaustion during cancer and that has been demonstrated to correlate with poor prognosis would not predictably be elevated in just any tumor tissue type that is responsive to just any anticancer therapy without demonstrating TIM-3 is elevated in just any tumor tissue type that is responsive to just any anticancer therapy. Further, a patient with just any type of solid tumor expressing higher levels of a marker (such as TIM-3) that is identified as negatively regulating immune responses and that is associated with T-cells exhaustion during cancer and that has been demonstrated to correlate with poor prognosis would not predictably respond to treatment with just any anticancer therapy better than a subject with a solid tumor lacking higher expression of said marker without demonstrating higher levels of said marker in just any type of solid tumor respond to treatment with just any anticancer therapy better than a subject with a solid tumor lacking high expression of said marker.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642